DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 15-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Isenhour (US Patent Publication Number 2017/0184801 A1).
Isenhour teaches, as claimed in claim 1, an optical adapter system (100), comprising: a mounting plate, wherein the mounting plate (210) includes a set of magnets (74 or 274) associated with: mechanically connecting the mounting plate (210) and an optical adapter (70) of the optical adapter system (100), and facilitating movement of the optical adapter between multiple positions associated with different optical fiber polishes1 (.para. [0034]); and the optical adapter (.para. [0060]), wherein the optical adapter includes a set of structures (72) associated with the set of magnets (74 or 274), wherein the set of structures includes a recess that receives a set of magnets (Fig. 4 and 6) to facilitate the mechanical connection between the optical adapter (70) and the mounting plate (210) via magnetic connection to the set of magnets, wherein the optical adapter includes an optical tip connector (80) associated with mechanically connecting the optical adapter system and an optical cable (82).
Isenhour teaches, as claimed in claim 3, wherein the multiple positions include: a first position associated with a flat optical fiber polish, and a second position associated with an angled optical fiber polish (.Fig 15.).

Isenhour teaches, as claimed in claim 5, wherein the first subset of magnets includes a set of disk magnets (See Figure 6 shows disk shape magnets).
Isenhour teaches, as claimed in claim 6, wherein the set of disk magnets is recessed within the mounting plate (See Figure 6 and 74).
Isenhour teaches, as claimed in claim 15, an optical adapter, comprising:
a set of metal plates (130), wherein the set of metal plates is associated with magnetically connecting the optical adapter (109) and a mounting plate (106); a set of metal recesses, wherein the set of metal recesses (See figure 6B) is associated with facilitating movement of the optical adapter to facilitate the mechanical connection between the optical adapter (70) and the mounting plate (210) via magnetic connection to the set of magnets, via receiving a set of  magnets of the optical adapter (.para. [0048]), between multiple positions associated with different optical fiber polishes (.para. [0060]); and an optical tip connector (130), wherein the optical tip connector is associated with mechanically connecting the optical adapter and an optical cable.
Isenhour teaches, as claimed in claim 16, wherein the optical tip connector is interchangeable with one or more other optical tip connectors2 (.para. [0072]).
3, of the set of metal plates, is angled to facilitate movement of the optical adapter between the multiple positions associated with the different optical fiber polishes (.para. [0060]).
Isenhour teaches, as claimed in claim 18, wherein the multiple positions include: a first position associated with a first optical fiber polish of the different optical fiber polishes, and a second position associated with a second optical fiber polish of the different optical fiber polishes, wherein the first position and the second position are different, wherein the first optical fiber polish and the second optical fiber polish are different (.para. [0060]).
Isenhour teaches, as claimed in claim 19, wherein the optical adapter includes a set of key structures (30) associated with facilitating alignment of the optical adapter and the mounting plate (.para. [0042]).
Isenhour teaches, as claimed in claim 20, wherein the optical adapter (70) is connected to the mounting plate (210) via the set of metal plate and the set of metal recesses4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Isenhour (US Patent Publication Number 2017/0184801 A1) in view of Zhou (US Patent Publication Number 201/0268114 A1).
Isenhour fails to teach, as claimed in claim 2, wherein the optical adapter system is mechanically connected to an optical cable microscope. In a related endeavor, Zhou teaches wherein the optical adapter system is mechanically connected to an optical cable microscope (.para. [0019]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical adapter system, as taught by Isenhour, with the microscope, as taught by Kline, for the purpose of providing a way interact and control the camera while maintaining the functionality (.para. [0007]).
Isenhour fails to teach, as claimed in claim 14, wherein the mounting plate is mounted on the optical cable microscope. In a related endeavor, Zhou teaches wherein the mounting plate is mounted on the optical cable microscope (.para. [0019]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical adapter system, as taught by Isenhour, with the microscope, as taught by Kline, for the purpose of providing a way interact and control the camera while maintaining the functionality (.para. [0007]).

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Isenhour (US Patent Publication Number 2017/0184801 A1) in view of Kline US patent Publication number 2019/0076199 A1).

	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical adapter system, as taught by Isenhour, with the sphere magnets as taught by Kline, for the purpose of providing a way  interact and control the camera while maintaining the functionality (.para. [0007])
Isenhour teaches, as claimed in claim 8, a mounting plate (210), comprising: a set of disk magnets 74), wherein the set of disk magnets is associated with mechanically connecting the mounting plate and an optical adapter; a set of magnets  (74), wherein the set of magnets is associated with facilitating movement of the optical adapter between multiple positions associated with different optical fiber polishes (.para. [0060]); wherein the movement is facilitated via set of structures, of optical adapter, that includes a recess that receives the set of pivot magnets (.para. [0048]); and a cutout wherein the cutout is associated with: facilitating pass through of an optical connector (80) of an optical cable (82), Isenhour fails to sphere magnets. In a related art, Kline teaches an optical device wherein the magnets are sphere magnets (.para. [0215]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical adapter system, as taught by Isenhour, with the sphere magnets as taught by Kline, for the purpose of providing a way  interact and control the camera while maintaining the functionality (.para. [0007]).

Isenhour teaches, as claimed in claim 10, wherein the set of disk magnets includes two disk magnets located on opposite sides of the cutout (See Figure 3).
Isenhour teaches, as claimed in claim 12, wherein the multiple positions are associated with a flat optical fiber polish or an angled optical fiber polish (Fig. 15).
	Isenhour teaches, as claimed in claim 11, teaches wherein the set of pivot magnets include two sphere magnets located on opposite sides of the cutout and perpendicular to the two disk magnets (See Figure 2D), Isenhour fails to teach sphere magnets. In a related endeavor, Kline teaches wherein the set of pivot magnets include two sphere magnets located on opposite sides of the cutout and perpendicular to the two disk magnets (.para. [0215]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical adapter system, as taught by Isenhour, with the sphere magnets as taught by Kline, for the purpose of providing a way interact and control the camera while maintaining the functionality (.para. [0007])
Isenhour teaches, as claimed in claim 13, wherein the set of pivot magnets includes a set of sphere magnets or a set of cylinder magnets.  In a related endeavor, Kline teaches wherein the set of pivot magnets includes a set of sphere magnets or a set of cylinder magnets (.para. [0215]).
`It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical adapter system, as taught by Isenhour, with the sphere magnets as taught by Kline, for the purpose of providing a way  interact and control the camera while maintaining the functionality (.para. [0007]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Optical connector can have a compact footprint for applications where an angled connector also shown in figure 15.
        2 Figures 4 has circular and Fig15 is interchanged with a different shape connector
        3 each of the first magnetic materials 30, 230 of optical bodies 20,220 or the second magnet materials 74,274. Its known that all magnetic materails are metals.
        4 each of the first magnetic materials 30, 230 of optical bodies 20,220 or the second magnet materials 74,274. Its known that all magnetic materails are metals.